UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10201 The Appleton Funds (Exact name of registrant as specified in charter) One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Address of principal executive offices) (Zip code) Daniel T. Buckley One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 338-0700 Date of fiscal year end:December 31 Date of reporting period: December 31, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1.) APPLETON EQUITY GROWTH FUND Symbol: APLEX Annual Report December 31, 2015 Investment Adviser Appleton Partners, Inc. One Post Office Square, Sixth Floor Boston, MA 02109 Table of Contents Letter to Shareholders 1 Fund Performance 4 Expense Example 5 Tabular Presentation of Schedule of Investments 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to the Financial Statements 12 Report of Independent Registered Public Accounting Firm 16 Supplemental Information 17 Trustees and Officers Information 19 Privacy Policy Disclosure 20 Dear Shareholder, The second half of 2015 was a volatile period for the stock market, as worries surrounding an economic slowdown in China and the timing of a Fed rate hike shook investor confidence. The third quarter was the worst in four years for the S&P 500, as the index dropped 6.44%. After holding the lows made during the Ebola scare of October 2014, the market rebounded with an 8.44% gain in the month of October and finished the year with a 1.38% total return. The 2015 net asset value return for the Appleton Equity Growth Fund was 0.19%. Below, we offer our thoughts on what drove the performance of the Fund and what we see heading into 2016. The overarching theme that investors will remember most about 2015 is the rise of the “FANG” stocks. FANG is the popular acronym given to a group of four stocks that greatly outperformed the overall market: Facebook, Amazon.com, Netflix, and Google. The average 2015 gain for this small group was over 80%! Given their large size and the market cap weighted composition of the S&P 500 index, removing just these four names would have greatly diminished results. The equal-weighted S&P 500 closed 2015 with a price return (not including dividends) of -4.11%, 3.38% worse than the cap-weighted index. The median stock in the Russell 3000, which comprises 98% of domestic equities, finished 2015 in bear market territory, over 20% off from its 52-week high. All of this illustrates the lack of breadth in the market and highlights a point we made in our last letter regarding the importance of stock picking. The Fund had a number of stocks that gained 25% or more on the year: Palo Alto Networks, Starbucks, Facebook, and Home Depot. On the flipside, there were a number of holdings that did not perform as we hoped and detracted from performance: Rackspace, United Rentals, and Union Pacific. However, the largest driver of the relative underperformance over the course of the second half of 2015 can be tied directly to not owning a handful of strong performers, particularly Amazon (+55% from 6/30 – 12/31) and Google (+45% from 6/30 – 12/31). Of the four FANG stocks, the Fund owned only Facebook for the entire year, and started a position in Netflix on a pullback in October. The strong performance of the FANGs comes with lofty valuation multiples that we were not comfortable with given the volatility we experienced in late summer. Given our outlook of continued volatility, we believed that these momentum names could see some profit taking should the market retrace. We will continue to monitor these names, among others, to see if opportunities arise on any pullbacks. As we turn the calendar to 2016, Chinese market gyrations are once again roiling global financial markets. The heart of the matter is identical to what sent markets tumbling in late summer: the Chinese yuan has depreciated relative to other currencies causing investors to fear that Chinese officials are seeking to prop up an economy that is potentially trending below their set target. Government officials would never admit it but currency wars have been going on for several years now, with both the U.S. and the Eurozone attempting to devalue their currencies by embarking on massive amounts of quantitative easing. Despite the short term choppiness, we would welcome a cheaper yuan if it brought about stability in the Chinese economy and continued the risk-on trend that our markets have enjoyed since the Fed embarked on “QE1” back in December of 2008. If the yuan stabilizes and the fears of a hard landing in China subside, we believe that our markets will trade less on fear, and more on fundamentals. 1 Another issue facing investors as we head into 2016 is the continued drop in the price of oil. The price of a barrel of WTI crude oil dropped by just over 30% in 2015, extending the slide that began in the summer of 2014. Oil is currently facing a number of headwinds: an overabundance of supply, weaker global demand, and the strengthening of the U.S. dollar. While it is difficult to attribute the daily fluctuations in the price of oil to any one of these reasons, we believe the most recent downtrend is related to the move in the dollar. Our currency is a key factor because oil is dollar-denominated, leading to an inverse relationship between the two. The Fed has begun a gradual rise of interest rates at the same time that China, as noted above, and other central banks continue to lower their rates. This divergence in monetary policy has put upward pressure on the dollar, weighing on oil. At Appleton, we cannot predict when and at what price oil will bottom, but believe that the price of oil will stay relatively low for the foreseeable future. In regards to the Fund, we have maintained our underweight to the energy sector and will continue to do so until we see prospects for a meaningful recovery. As the presidential election cycle heats up we would be remiss not to mention the potential for politics to create some uncertainty in the latter half of 2016. Currently, there appears to be no strong consensus on who will emerge victorious from the primaries on either side, and any policy discussion has not been meaningful. Investors loathe uncertainty, so, as we get closer to the election, we anticipate some politically-based volatility in the stock market as politicians begin to shape more concrete policy platforms. All else equal, we would expect markets to regain their footing once we gain clarity on who will occupy the White House. Despite the poor market action to start this year, we believe that stocks can achieve modest gains in 2016. We’ve just completed a record year for merger and acquisition activity, and we expect the trend to continue as companies look to put their cash hordes to work in an effort to bolster top line growth. Similarly, corporate boards will likely continue the record trend of authorizing the return of capital to shareholders via share repurchase programs. The domestic economy, particularly service-oriented industries, continues to grow at a modest pace and the yield curve, though flattening, has not inverted. Historically, the likelihood of entering a bear market in stocks while not in a recession and with a normal yield curve is low. Given the continued pressure on commodities and subsequent low inflationary outlook, we would expect the Federal Reserve to take a more dovish tone than their most recent forecast, which implied several rate hikes in 2016. Finally, we look for the pattern of companies beating lowered earnings expectations to continue. There should be fewer sequential headwinds from oil and the dollar and we would look for the market to reward companies that beat consensus revenue and earnings. As volatility persists, we anticipate that investor fear and angst should subside, fundamentals will return to focus, and stock selection will be paramount. While the market will likely remain fickle, we do believe in a long-term approach and that the conviction we have in our current holdings should be rewarded. We continue to favor the Healthcare, Consumer Discretionary, and Technology sectors as areas of the market that offer growth at reasonable valuations. Given the volatile start to the year, more defensive sectors such as Telecommunications, Utilities, and Consumer Staples have outperformed the overall market, but we believe that in the long run, investors will seek out companies that can show sustainable revenue and earnings growth. As we view pullbacks with an opportunistic eye, we will continually seek to capitalize on these market periods by rotating into those companies we believe offer a greater risk/return profile. 2 Happy New Year and best wishes for 2016! Daniel Buckley Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments found in this report. Past performance does not guarantee future results. This report must be preceded or accompanied by a prospectus. The Russell 3000 Index is a broad-market index of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Distributed by Quasar Distributors, LLC. 3 FUND PERFORMANCE December 31, 2015 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Appleton Equity Growth Fund, S&P 500® Index and the Russell 1000 Growth Index Average Annual Total Returns* 1 Year 3 Year 5 Year 10 Year Appleton Equity Growth Fund 0.19% 9.85% 7.83% 5.50% S&P 500® Index 1.38% 15.13% 12.57% 7.31% Russell 1000 Growth Index 5.67% 16.83% 13.53% 8.53% The S&P® 500 Index is a capitalization-weighted index composed of 500 domestic common stocks. Most of the stock in the S&P® 500 Index are issued by the 500 largest companies, in terms of the aggregate market value of their outstanding stock, and are generally listed on NYSE. The Russell 1000 Growth Index measures the performance of large- and mid-capitalization growth sectors of the U.S. equity market. The Russell 1000 Growth Index is a subset of the Russell 1000® Index, which measures the performance of the large-capitalization sector of the U.S. equity market. This chart assumes an initial gross investment of $10,000 made on December 31, 2005. Returns shown include the reinvestment of all dividends. Past performance does not guarantee future results. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 4 EXPENSE EXAMPLE December 31, 2015 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2015 through December 31, 2015). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Six Months Ended December 31, 2015” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund’s and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Annualized Net Expense Ratio December 31, 2015 Beginning Account Value July 1, 2015 Ending Account Value December 31, 2015 Expenses Paid During the Six Months Ended December 31, 2015* Actual 1.50% $ 1,000.00 Hypothetical (5% annual return before expenses) 1.50% * Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. TABULAR PRESENTATION OF SCHEDULE OF INVESTMENTS As of December 31, 2015 Sector % of Net Assets Information Technology % Health Care % Consumer Discretionary % Financials % Industrials % Consumer Staples % Materials % Money Market Fund % Energy % Liabilities in Excess of Other Assets %) % 5 SCHEDULE OF INVESTMENTS December 31, 2015 Shares Market Value Common Stocks — 97.8% Consumer Discretionary — 18.9% Carnival Corp. $ Delphi Automotive PLC Home Depot, Inc. Netflix, Inc. * Starbucks Corp. The Walt Disney Co. Under Armour, Inc. * Consumer Staples — 4.7% Constellation Brands, Inc. Costco Wholesale Corp. Energy — 2.2% Valero Energy Corp. Financials — 18.9% American Tower Corp. Bank Of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. Intercontinental Exchange, Inc. JPMorgan Chase & Co. Northern Trust Corp. Wells Fargo & Co. Health Care — 21.8% AbbVie, Inc. Allergan, Inc. * Amgen, Inc. Cerner Corp. * Express Scripts Holding Co. * Illumina, Inc. * Medtronic PLC Thermo Fisher Scientific, Inc. Zoetis, Inc. The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS, continued December 31, 2015 Shares Market Value Industrials — 4.8% Roper Industries, Inc. $ Wabtec Corp. Information Technology — 22.3% Akamai Technologies, Inc. * Apple, Inc. Electronic Arts, Inc. * Facebook, Inc. * IAC/InterActiveCorp NXP Semiconductors N.V. * Palo Alto Networks, Inc. * PayPal Holdings, Inc. * Visa, Inc. Materials — 4.2% Ecolab, Inc. The Sherwin-Williams Co. Total Common Stocks (Cost $11,728,026) Short-Term Investment — 2.4% Money Market Fund — 2.4% Fidelity Money Market Portfolio Select Class, 0.23% (a) Total Short-Term Investment (Cost $411,863) Total Investments — 100.2% (Cost $12,139,889) Liabilities in excess of other assets — (0.2)% ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing. (a) Represents annualized seven-day yield at December 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLP (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Assets: Investments, at market value (cost $12,139,889) $ Receivable for Fund shares sold Dividends reclaims and interest receivable Prepaid expenses Total Assets Liabilities: Investment advisory fees Fund shares redeemed Payable to other affiliates Professional fees Accrued expenses and other liabilities Total Liabilities Total Net Assets $ Net Assets Consist of: Capital Stock $ Accumulated net investment loss — Accumulated net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income: Dividend income (net of foreign taxes withheld of $260) $ Interest income Total Investment Income Expenses: Investment advisory fees Accounting services fees Administration fees Transfer agent fees Trustees’ fees and expenses Professional fees Other expenses Insurance expense Custodian fees Compliance expense Registration fees Reports to shareholders Total Expenses Fees waived and expenses reimbursed by Adviser ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on investments Net realized gain on investment transactions Change in unrealized appreciation of investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS Operations: Year Ended December 31, 2015 Year Ended December 31, 2014 Net investment loss $ ) $ ) Net realized gain on investment transactions Change in unrealized appreciation on investments ) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income — — Net realized gain ) ) Total distributions to shareholders ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Increase (Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Capital Share Transactions (in shares): Year Ended December 31, 2015 Year Ended December 31, 2014 Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in shares outstanding Shares outstanding: Beginning of year End of year The accompanying notes are an integral part of these financial statements. 10 FINANCIAL HIGHLIGHTS Per Share Data: Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment (loss) income ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from investment income — — — ) — From realized gains ) ) — — — Total distributions ) ) — ) — Net asset value, end of year $ Total return % %) Supplemental Data and Ratios: Net assets, end of year $ Ratio of net expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) %) % %) Portfolio turnover rate 42
